                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ZAESLIV H. OBAMA, also known as                  §
SHANTA Y. CLAIBORNE,                             §
                PLAINTIFF,                       §
                                                 §
V.                                               § CIVIL CASE NO. 3:19-CV-1466-N-BK
                                                 §
EARLE CABELL FEDERAL COURT,                      §
ET AL.,                                          §
               DEFENDANTS.                       §

                    FINDINGS, CONCLUSIONS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b) and Special Order 3, this case was referred to the United

States magistrate judge for case management, including findings and a recommended

disposition. The Court granted Plaintiff Zaesliv H. Obama’s motion to proceed in forma

pauperis, but did not issue process. Upon review of the relevant pleadings and applicable law,

this case should be summarily DISMISSED WITH PREJUDICE as frivolous and Obama

should be SANCTIONED based on her abusive and vexatious filing history.

        I.      BACKGROUND

        On June 20, 2019, Obama filed this pro se civil action against the Earle Cabell Federal

Court, Walmart, the City of Dallas, the City of Fort Worth, and the Dallas County Sheriff’s

Department. Doc. 3 at 1. Although difficult to decipher, the complaint is plainly nonsensical.

In it, she asserts the following:

        Defendant #1: Walmart Theft of person information, abused inside by President.
        Abused at work by those who used my name to commit other crimes

        Defendant #2: City of Dallas, sexual assault, theft of person, restroom assault,
        other assault & civil rights.
       City of Dallas commit abuse by law enforcement and other employees seeking to
       collect from events.

       Defendant #3: City of Fort Worth theft of person, murder for hire. Omissions of
       assault, theft, and sexual abuse.
       Abused by those who used events to collect, and [illegible word] attempted
       murder for hire.

       Defendant #4: Dallas County Sheriff’s Department, Dallas County, Property,
       U.S. Army.
       A connection, and [illegible] to omit what occurred [illegible word] back from
       mail, crimes, places of every activity and restroom, transport [illegible word]
       abuse. Treated as the “person as if, I was bribed, and retaliation occurred.
       Bribery, perjury, and fraud of others and trumped up retaliation by those who
       owed and participated in claims to harm. In places and confinement, states.

Doc. 3 at 3 (misspellings and grammatical errors in original).

       Obama further alleges:

       20 Torture (18 U.S.C. 2340A)
       19 Genocide (18 U.S.C.UP 091)
       Amendment – November 9, 2017 and
       Before “Amendment Rule B11, B2
       Procedures and Manual of the Dallas
       County Bail Bond Board dated 10/10/13
       DCBBB Rule D, involving the Frank
       Crowley Courts Building – 133 N. Riverfront
       Boulevard, LB-31, Dallas TX 75207.
       Time was used as well as the Helath
       Care Reform Bill, and the othe[r] places of
       Events where the violations occurred. The
       Court denied me of a status to seal my documents.

Doc. 3 at 5 (misspellings and grammatical errors in original).

       By this action, Obama requests “[t]he right to file and have the right to file my court

proceedings without being abused by those who may have violated my rights and used my tax

and employment, and places where I.” Doc. 3 at 5.




                                                2
         As reflected in prior filings in this Court, Obama is also known as Shanta Y. Claiborne.

See Obama v. United States, 3:19-CV-391-C-BN (N.D. Tex. May 16, 2019). During the past

two years, she has filed at least 14 cases under the names of Shanta Claiborne and/or Zaesliv H.

Obama.1 While most actions have been dismissed for want of prosecution, two cases have been

dismissed as frivolous and, in at least two other cases, the magistrate judge recommended

dismissal for lack of subject matter jurisdiction or for failure to state a claim. See Obama v.

Internal Revenue Service, No. 3:19-cv-1208-M-BK (N.D. Tex. June 12, 2019) (dismissing case

as frivolous); Claiborne v. Obama, No. 1:17-cv-5482 (E.D.N.Y. Apr. 18, 2018) (dismissing case

as frivolous); Obama v. United States, No. 3:19-cv-391-C-BN (N.D. Tex. May 16, 2019)

(dismissing case for want of jurisdiction); Claiborne v. State of Texas, 3:16-cv-2713-N-BH (N.D.

Tex. Apr. 13, 2017) (voluntary notice of dismissal filed after magistrate judge recommended that

case be dismissed for failure to state a claim). In cause number 3:19-cv-1208-M-BK, the Court

warned Plaintiff that if she persists in filing frivolous or baseless actions or actions over which

the Court lacks subject matter jurisdiction, the Court may impose monetary sanctions and/or bar

her from bringing any further action.

         II.     ANALYSIS

         Because Plaintiff is proceeding in forma pauperis, her complaint is subject to screening

under 28 U.S.C. § 1915(e)(2)(B). That statute provides for the sua sponte dismissal of a

complaint if the Court finds that it (1) is frivolous or malicious, (2) fails to state a claim upon

which relief may be granted, or (3) seeks monetary relief against a defendant who is immune

from such relief. A complaint is frivolous when it “lacks an arguable basis either in law or in


1
    See PACER Case Locator available at https://pcl.uscourts.gov/pcl/index.jsf.



                                                   3
fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). A court may dismiss a complaint as

frivolous when it is based on an indisputable meritless legal theory or when the factual

contentions are “clearly ‘baseless.’” Denton v. Hernandez, 504 U.S. 25, 32 (1992). The latter

category encompasses allegations that describe “fanciful, fantastic, and delusional” scenarios, or

that “rise to the level of the irrational or the wholly incredible.” Id. at 33.

        The Court must always liberally construe pleadings filed by pro se litigants. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (noting pro se pleadings “must be held to less

stringent standards than formal pleadings drafted by lawyers”); Cf. FED. R. CIV. P. 8(e)

(“Pleadings must be construed so as to do justice.”). Even under this most liberal construction,

however, Obama’s apparent claims are legally and factually frivolous.

        As is clear on the face of her complaint, Obama states no legal cause of action and her

factual contentions are baseless and woefully inadequate to support any cognizable claim. See

Denton, 504 U.S. at 33. Additionally, her conclusory allegations of assaults, thefts, torture,

supposedly at the hands of the Defendants and their employees appear irrational and incredible.

Accordingly, Obama’s complaint should be dismissed with prejudice as frivolous.

        III.    LEAVE TO AMEND

        Ordinarily, a pro se plaintiff should be granted leave to amend her complaint prior to

dismissal. However, leave to amend is not required when plaintiff “has already pleaded [her]

‘best case.’” Brewster v. Dretke, 587 F.3d 764, 767-68 (5th Cir. 2009). For the reasons stated

here, Obama’s purported claims are fatally infirm. Based on the most deferential review of her

complaint and her filing history, it is highly unlikely that, given the opportunity, she could allege




                                                   4
cogent and viable legal claims. Thus, the Court concludes that granting leave to amend under

these circumstances would be futile and cause needless delay.

       IV.     IMPOSITION OF SANCTIONS

       The Federal courts have the inherent authority “to protect the efficient and orderly

administration of justice and . . . to command respect for the court’s orders, judgments,

procedures, and authority,” In re Stone, 986 F.2d 898, 902 (5th Cir. 1993), and sanctions may be

appropriate when, as here, a pro se litigant has a history of submitting multiple frivolous claims.

Mendoza v. Lynaugh, 989 F.2d 191, 195-97 (5th Cir. 1993); FED. R. CIV. P. 11(b)(2)&(c)(1)

(authorizing sanctions against pro se litigants). Pro se litigants have “no license to harass others,

clog the judicial machinery with meritless litigation, and abuse already overloaded court

dockets.” Farguson v. MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir.1986). Moreover,

litigants who abuse the judicial process are “not entitled to sue and appeal without paying the

normal filing fees—indeed, are not entitled to sue and appeal, period.” Free v. United States,

879 F.2d 1535, 1536 (7th Cir. 1989); In re Stone, 986 F.2d 898, 902 (5th Cir. 1993).

       Based on Obama’s filing history, her pattern of filing frivolous, vexatious actions or

actions over which the Court lacks subject matter jurisdiction, she should be barred from filing

future actions in forma pauperis in this Court.

       V.      CONCLUSION

       For the foregoing reasons, this action should be summarily DISMISSED WITH

PREJUDICE as frivolous. See 28 U.S.C. § 1915(e)(2)(B). Plaintiff should also be BARRED




                                                  5
from filing future actions in forma pauperis.

       SO RECOMMENDED on August 23, 2019.




                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided by
law. Any party who objects to any part of this report and recommendation must file specific
written objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED.
R. CIV. P. 72(b). An objection must identify the specific finding or recommendation to which
objection is made, state the basis for the objection, and indicate the place in the magistrate judge’s
report and recommendation where the disputed determination is found. An objection that merely
incorporates by reference or refers to the briefing before the magistrate judge is not specific.
Failure to file specific written objections will bar the aggrieved party from appealing the factual
findings and legal conclusions of the magistrate judge that are accepted or adopted by the district
court, except upon grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79
F.3d 1415, 1417 (5th Cir. 1996), modified by statute on other grounds, 28 U.S.C. § 636(b)(1)
(extending the time to file objections to 14 days).




                                                  6
